Good, J.,
dissenting.
While I concur in the major part of the majority opinion, I am unable to concur in the views expressed, in so far as they relate to the $10,000 Folda mortgage.
It appears that Mrs. Turna owed the $5,000 Hrabak mortgage to Folda, or the bank of which he was an officer; that this mortgage was released and she borrowed an additional $5,000 and executed to Folda the new mortgage of $10,000 for the amount she then owed. To secure this, she gave a mortgage upon the entire tract of land on the theory that she was the owner of all; but, as properly held by the majority opinion, the sale to her in the partition proceedings was voidable and she therefore possessed only the interest in the premises which she had before the sale. The mortgage which she executed was valid as between her and Folda to the extent of her interest in the mortgaged premises. In my view, it should be held that the mortgage of $10,000, or the unpaid portion thereof, is a valid lien upon all the -interest she owned in the land at the time of the execution of the mortgage. It may be of small importance financially to Folda whether this is done or the Hrabak mortgage is reinstated; however, it is not' the amount but the principle which is involved. Where one borrows money, and, to secure repayment, gives a mortgage upon land, where he owns only an interest therein, the mortgage should be held valid and a lien upon the interest of the mortgagor in the land.
I concur in the view that only the interest of Mrs. Turna can be affected by the mortgages which she gave, except the mortgage of the plaintiff bank, which stands in the position of an innocent purchaser.